Citation Nr: 1609535	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. It was last before the Board in May 2015, when it was remanded to schedule a Board hearing. See May 2015 Board Decision.

Pursuant to the Board's May 2015 remand directives, the Veteran testified before the undersigned at an August 2015 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is in the claims file. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for a VA examination to determine whether the Veteran has a current left knee disability and, if so, whether it relates to his April 2000 complaint of intermittent left knee pain.

However, THE VETERAN IS ADVISED THAT HE MAY SUBMIT ANY EVIDENCE SUBSTANTIATING THE OCCURRENCE OR ONSET OF LEFT KNEE PAIN OR DIAGNOSIS IN SERVICE.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination with an opinion as to whether the Veteran has a left knee disability that relates to his military service. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must determine whether the Veteran has a current left knee disability before determining whether the diagnosed disorder(s) relate(s) to service. 

b. IF AND ONLY IF a left knee disability is diagnosed, the VA examiner must opine as to whether it was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

c. Also, IF AND ONLY IF a left knee disability is diagnosed, the VA examiner must opine as to whether it was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected right knee medial collateral ligament strain or bilateral flatfeet with plantar fasciitis and arthritis.

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

January 1982 Report of Medical Examination and History at enlistment, not indicating any left knee problems.

February 1984 Report of Medical Examination and History, not indicating any left knee problems.

July 1986 Report of Medical Examination, not indicating any left knee problems.

April 1988 Report of Medical Examination, not indicating any left knee problems.

April 1990 Report of Medical Examination, not indicating any left knee problems.

April 1992 Report of Medical Examination and History, not indicating any left knee problems.

April 1995 Report of Medical Examination, not indicating any left knee problems.

April 2000 STRs, noting right medial knee pain that was also occurring intermittently in the left knee.

October 2002 Report of Medical Assessment, not indicating any left knee problems.

August 2015 Hearing Transcript.

4. Then, review the medical examination report to ensure it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of service connection for a left knee disability. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




